DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Status of the Application
In the amendment filed 12/10/2020 the following occurred: Claims 1 and 10 were amended; and Claims 9 and 18 were canceled. Claims 1-8, 10-17, 19, and 20 are presented for examination.
	

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148  
 	USPQ 459 (1966), that are applied for establishing a background for
            determining obviousness under 35 U.S.C. § 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness    
    or nonobviousness. 

This application currently names joint inventors.   In considering patentability of the claims 
the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4, 6,  10 – 13, and 15 are  rejected  under  35 U.S.C. § 103  over Ahmed, (US 
017/0195377), (hereinafter, “Ahmed”) in view of Allison, (US 2008/0002811), (hereinafter, “Allison”). 

Regarding Claims 1 and 10: 

[providing] a memory; See, Ahmed, at FIG. 19, Par., [0228]:
Ahmed teaches a memory associated with the processor. See, FIG. 19, at 1932, Par., [0228]. 

[providing] a data store having patient data stored therein; See, Ahmed, FIG. 7, Pars., [0113],  [0133], [0041]:

Ahmed teaches a database [data store], see, FIG. 7, at 722, Par., [0113], includes study information, where the study information includes patient data [patient data], and exam data, see, Par., [0133], one or more medical images, see, Par., [0041].  

[providing] at least a first user interface comprising a first display and a first user input interface; See, Ahmed, at FIG. 2, FIG. 19, Pars., [0241], [0234]: 
Ahmed teaches a first user interface [a first user interface], see, FIG. 2, at 114, including an imaging desktop  and a viewer [viewer interpreted to mean first display], see, FIG. 2, at 118, and a first user interface [a first user interface], see, FIG. 2, at 114,  can include one or more input devices [input devices interpreted to mean first user input interface], see, FIG. 19, at see, Par., [0234]. The input device(s) can be implemented by, for example, an audio sensor, a microphone, a camera (still or video), a keyboard, a button, a mouse, a touchscreen, a track-pad, a trackball, isopoint and/or a voice recognition system. See, Par., [0234].
[providing] a control circuit operably coupled to the memory, the data store, and the first user interface, the control circuit being configured to: See, Ahmed, at FIGS. 1 and 19, Pars., [0232], [0233], [0234], [0237]:  

Ahmed teaches the processor includes an interface circuit [interface circuit interpreted to mean a control circuit], see, FIG. 19, at 1920, Par., [0233], coupled [operably coupled] to a memory [memory], see, FIG. 19, at 1912, Par., [0232], a mass storage devices [data store], see, FIG. 19, at 1928, Par., [0237], and the first user interface devices first user interface], see, FIG. 1. 

[employing the control circuit to:] present simultaneously, via the first display and for a given patient, at least two workspaces that each correspond to applications wherein the workspaces are using patient data from the data store for a given patient; See, Ahmed, at FIGS. 7 and 13, Pars., [0024], [0039], [0168], [0177], [0113], [0063], [0065], [0066]:
Ahmed teaches the diagnostic collaboration tools include workspaces, [workspaces] see, Par., [0065 and 0066], and viewers [displays], see, FIG. 2, at 118, Par., [0047], where the viewer [first display] of the first device can display medical images, for example on one or more viewports [viewports interpreted to include at least two workspaces], see, FIG2., at 130, and FIG. 7, at 714, can simultaneously present, see, FIG. 7, at 714, depicting the first viewer [first display] including four viewports [workspaces] presented simultaneously. (The Examiner notes, the Applicants describe “workspaces” in the Specification, see, Par., [0030], as disclosed, in part: “a first such display can be partitioned into two workspaces that simultaneously present, content…”); and where the first viewer [first display] for a patient using a patient identifier [patient using a patient identifier interpreted to mean a given patient] for the study, see, FIG. 13, at 1308 with Par., [0177], including the viewer [first display] , see, Par., [0047], which can display medical images on one or more viewports [viewports interpreted to mean at least two or more workspaces], see, Par., [0047], and FIG. 7, at 714,  depicting four viewports [workspaces] with medical images. Ahmed, also, teaches, see, Par., [0063], a viewport hanging protocol directs the computer to place a plurality of images in multiple screen and/or viewports [at least two workspaces] on a viewer [first display], that each correspond [correspond] to study information [study information interpreted to mean applications] including patient data [patient data], exam data, and medical images associated with the study, obtained from the data base [data store], see, FIG. 7, at 722,  Par.,[0113], which retrieves the study from a database [data store] and passes the study to the imaging desk top and  viewer [first display], see, FIG. 7, at  712 and 714, and Par., [0113]. 
present, via the user input interface, a bookmark capture opportunity; See, Ahmed, at FIG. 8, at 804, Pars., [0119], [0125], [0127], : 

Ahmed teaches the first viewer [first display] includes a native function for bookmark creation [a native function for bookmark creation interpreted to mean a bookmark capture opportunity] see, Par., [0119], and FIG. 8, at 804, which receives a command via the first viewer [first display] which includes the first user input interface [first user input interface], as discussed above, to create a bookmark via invocation of a native viewer function [bookmark capture opportunity] to create a bookmark [bookmark], which returns with a created bookmark, see , Par., [0127], with a study identifier, see, Par., [0108], and the viewer [first display] assigns the bookmark a bookmark identifier. See, Par., [0125]. 

such that a user of the apparatus can selectively create a bookmark that captures a present state for both of the at least two workspaces and hence for applications that correspond to the at least two workspaces.  See, Ahmed, at FIG. 8, Pars., [0004], [0108], [0109], [0062], Claim 11:

Ahmed teaches a user of the apparatus can create a bookmark [bookmark] describing the current state [current state interpreted to mean present state] of viewports [workspace] of a user]  in connection with a procedure or study identifier, see, Par., [0108], and FIG. 8, at 808, where the study identifier includes a current state of a first viewport on the first device, see, Claim 11, and where the current state [present state] is described, by Ahmed, see, Par., [0109], to include a procedure identifier, a study identifier for a study [study interpreted to mean the applications] that correspond to the viewpoint, [workspace], where Ahmed, also,  teaches a study identifier and study information includes a particular study for a patient including an image or series of images and a workflow associated with the study, see, Par., [0062].

Ahmed does not teach the following limitations, however, Allison, does teach the following limitations: 

having a plurality of different radiation treatment applications stored therein; See, Allison, FIG. 10, at 530 and 534, Pars., [0075], Claims 1, 35 and 38:

Allison teaches a treatment planning system, see, FIG. 10, at 530, includes a system memory device [system memory device interpreted to include stored therein], see, Par., [0075], and FIG. 10, at 534, where the treatment planning system includes a treatment plan, wherein the treatment plan comprises a plan dose; determining a delivery dose of the radiation treatment delivered to the target region. See, Claim 1; and, see, Claim 35, reciting: “a memory device [store] coupled to the digital processing device, the memory device to store [store] a dose delivery condition; and, see, Claim 38, reciting: “memory device [stored]  is further configured to store [store] a dose threshold, wherein the digital processing device is further configured to suspend the radiation treatment in response to a determination that a cumulative delivery dose exceeds the dose threshold” [collectively interpreted to mean a plurality of different radiation treatment applications]. 

[present] at least two workspaces that each correspond to a different one of the radiation 
treatment applications; See, Allison, at FIGS. 2 and 6A, Pars., [0026], [0029], [0047]:

Allison teaches a radiation treatment display showing actual dose isocontours, second actual see, Par., [0029], where the dose isocontour represents a given dose percentage (e.g., 60%, 70%, 80%, etc.) of a specified prescription dose for the target region, see,  Par., [0026], [actual dose isocontour, second actual dose isocontour, and planned dose isocontour,  [a different one of the radiation treatment applications] that correspond to a target region within a workspace, see , FIG. 2 in relation to FIG. 6A, at 20, 142, 144,  Par., [0029], of a patient, see, FIG. 2, Par., [0029], where Allison, also, teaches multiple workspaces [multiple workspaces interpreted to mean at least two workspaces may be defined for different portions of a patient and defined for treating a target patient including spatial nodes, see, FIG. 6A, at 142 and 144,  at which a radiation source is applied to a target region, see, Par., [0047].  

hence for the radiation treatment applications that correspond to the at least two workspaces; and See, Allison, at FIGS. 2 and 6A, Pars., [0026], [0029], [0047]:

Allison teaches, as discussed immediately above, a radiation treatment display showing actual dose isocontours, second actual dose isocontours, planned dose isocontours, see, Par., [0029], where the dose isocontour represents a given dose percentage (e.g., 60%, 70%, 80%, etc.) of a specified prescription dose for the target region, see,  Par., [0026], [actual dose isocontour, second actual dose isocontour, and planned dose isocontour,  [a different one of the radiation treatment applications] that correspond to a target region within a workspace, see , FIG. 2 in relation to FIG. 6A, at 20, 142, 144,  Par., [0029], of a patient, see, FIG. 2, Par., [0029], where Allison, also, teaches multiple workspaces [multiple workspaces interpreted to mean at least two workspaces may be defined for different portions of a patient and defined for treating a target patient including spatial nodes, see, FIG. 6A, at 142 and 144,  at which a radiation source is applied to a target region, see, Par., [0047].  

a radiation treatment platform that operably couples to the control circuit See, Claim 30: 

Allison teaches a radiation source [radiation source interpreted to mean a radiation treatment platform] that is coupled [operably coupled] to a processing device [processing device interpreted to mean the control circuit]; 

to thereby receive and implement a radiation treatment plan from the control circuit by administering corresponding therapeutic radiation to the given patient.  See, FIG. 6A, Pars., [0003],[0024], [0084]:

Allison teaches the radiation source [radiation platform] to deliver [deliver interpreted to mean administer] a radiation beam to a target region of a patient [a given patient] which is implemented based on a treatment plan [radiation treatment plan] whereby the processing device [control circuit] coupled to the radiation source [radiation platform] is to determine [determine interpreted to mean receive] a delivery dose of the radiation beam comprising a plan dose to deliver [administer], see , Par., [0024], to the target region of the patient, see, FIG. 6A, and where Allison, also, teaches, the radiation source is a therapeutic radiation [therapeutic radiation] source to administer a prescribed radiation dose in conformance with the treatment plan, see, Par., [0084] . 

It would be obvious to one having ordinary skilled in the art of radiation treatment planning at the effective filing date to modify the medical diagnostic collaboration system workspaces and viewers, as taught by Ahmed, to include a treatment planning system treatment plans and associated displays and further to include a radiation source that delivers a radiation beam to a target region of a patient based on the treatment plan, as taught by Allison, with the motivation of providing multiple workspaces for different portions of a patient defined for treating a target region of a patient (See, Allison, at [0047]) and/or with the motivation of providing a procedure in which the radiation is applied to a target region for therapeutic purposes, rather than for necrotic purposes (See, Allison, at Par., [0003]).

      Regarding Claims 2 and 11:  

       Ahmed and Allison, in combination, teach all of the limitations of Claims 1 and Claim 10.
       Ahmed, further, teaches the following limitations: 

[providing] at least a second user interface comprising a second display; See, Ahmed, at FIG. 
Ahmed teaches a medical diagnostic collaboration system including a second device, see, Par., [0040], and FIG. 2, at 110, having a second user interface [a second user interface], see, FIG. 2, at 120, including an imaging desktop and a second viewer [second viewer interpreted to mean second display], see, FIG. 2, at 122, Par., [0044], [viewer interpreted to mean a second display].
wherein the control circuit operably couples to the second user interface; See , Ahmed, at FIGS. 1 and 19, and Pars., [0233], [0044], [0094]:

Ahmed teaches a medical diagnostic collaboration system include a collaboration server connected to a network, see, FIG. 1, at 112, which is connected to an interface circuit [interface circuit interpreted to mean control circuit], see, FIG. 19, at 1920, and Par., [0233], which is connected [connected interpreted to mean operably connected] to the second user interface [second user interface], see, FIG. 2, at 110.   

where the control circuit is configured to [further employed to]: present simultaneously, via the first and the second display and for a given patient, at least two workspaces that each correspond to applications wherein the workspaces are using patient data from the data store for the given patient. See, Ahmed, at FIGS. 5 and 7, Pars., [0114], [0040], [0048], Claim 5:

Ahmed teaches a collaborative diagnostic system including a collaborative server including the interface circuit [control circuit], as described above, including a conversation manager to substantially synchronize session/screen synchronization of viewers [displays]. See, Par., [0164] [synchronize interpreted to mean simultaneously present] through the first viewer [first viewer interpreted to mean the first display], see, FIG. 5, and, FIG. 7, at 714, and 726, [first viewer interpreted to include the first display] including a first viewport [viewport interpreted to include a workspace], as discussed above, in Claims 1 and 11, of the first device; and the second viewer, see, Par., [0114], FIG. 5, and FIG. 7, at 726,  [second viewer a second display] including a second viewport [the second viewport interpreted to mean at least two workspaces] of the second device, see, FIG. 2, at 122, where Ahmed, teaches the second viewer [second display] includes one or more viewports [at least two workspaces] for displaying medical images. See, Par., [0048], also, see, Claim 1, discussing viewports.  Ahmed, also, teaches using patient data [patient data] and exam data retrieved from a database [data store] and images associated with the study [study interpreted to mean applications], where Ahmed, also, teaches a study identifier and study information includes a particular study for a patient including an image or series of images and a workflow associated with the study, see, Par., [0062], and, or patient, see, Par., [0182] are loaded onto the viewers [first display] of the first device, see, Par., [0117], and, similarly, the second device has a user interface including a second viewer, see, Par., [0118], [second viewer interpreted to mean the second display]  where a chat room opens on the first device and a corresponding window opens on the second device such that a message pipeline is established between the first device and the second device which allows content shared to each of first device and the second device. See, Par. [0119] and FIG. 7, at 714 and 726.  

Ahmed does not teach the following limitations, however, Allison does teach the following limitations: 

workspaces that each correspond to a different one of the radiation treatment applications. See, Allison, at FIGS. 2 and 6A, Pars., [0026], [0029], [0047]:

Allison teaches a radiation treatment display showing actual dose isocontours, second actual dose isocontours, planned dose isocontours, see, Par., [0029], where the dose isocontour represents a given dose percentage (e.g., 60%, 70%, 80%, etc.) of a specified prescription dose for the target region, see,  Par., [0026], [actual dose isocontour, second actual dose isocontour, and planned dose isocontour,  collectively, interpreted to mean radiation treatment applications] that correspond [correspond] to a target region within a workspace [workspace], see , FIG. 2 in relation to FIG. 6A, at 20, 142, 144,  Par., [0029], of a patient, see, FIG. 2, Par., [0029], where Allison, also, teaches multiple workspaces [multiple workspaces interpreted to mean at least two workspaces may be defined for different portions of a see, FIG. 6A, at 142 and 144,  at which a radiation source is applied to a target region, see, Par., [0047].  

It would be obvious to one having ordinary skilled in the art of radiation treatment planning 
at the effective filing date to modify the medical diagnostic collaboration system, as taught by Ahmed, to include each of the workspaces correspond to a different one of the radiation treatment applications, as taught by Allison, with the motivation of providing a method to provide conformity of the radiation as to the degree to which the radiation dose matches or conforms to the shape and extent of the target region in order to avoid damage to adjacent critical structures. See, Allison, at Par., [0028]. 

Regarding Claims 3 and 12:  

       Ahmed and Allison, in combination, teach all of the limitations of Claims 1, 2, 10, and 11.
       Ahmed, further, teaches the following limitations: 

[providing] at least a third user interface comprising a third display and a fourth user interface comprising a fourth display;  - 14 -Attorney Docket No. 8632-141420-US (2015-009)See, Ahmed, at FIG. 13, Pars., [0164], [0040], [0044], [0163]: 

Ahmed teaches at least a third user interface [third user interface], see, [0044], FIG. 13, at 1312, and Par., [0163],where the third user interface includes a third imaging desktop and a third viewer, see , FIG. 13 at 1324,  [third viewer interpreted to mean a third display], see, Par., 0163]. Ahmed, also, teaches, the collaboration server can facilitate collaboration between “N” (i.e., any number of) devices,  see, Pars., [0164], [0040], [“N” any number of devices interpreted to mean a fourth user interface comprising a fourth display] where the fourth device includes a fourth user interface including a fourth display, where Ahmed, also, teaches, see, Par., [0044], each device includes, by way of example, as in the first device, a first user interface, see, FIG. 2, at 114, an imaging desktop, see , FIG. 2, at 116, and a viewer [display], see, FIG. 2, at 118. 

wherein the control circuit operably couples to the third and fourth user interface [that operably couples to the control circuit]; See, Ahmed, at FIG. 13, and Pars. [0041], [0163], [0094]:

Ahmed teaches a medical diagnostic collaboration system include a collaboration server connected to a network, see, FIG. 1, at 112, which is connected to an interface circuit [interface circuit interpreted to mean control circuit], see, FIG. 19, at 1920, and Par., [0233], which is connected [connected interpreted to mean operably connected] to the third user interface [third user interface], see, FIG. 13, at 1312,  and FIG. 15, at 1508; and, as discussed above, Ahmed, also, teaches the collaboration server can facilitate collaboration between “N” (i.e., any number of) devices, see, Par., [0040-0041], such that [“N” any number of devices interpreted to mean a fourth user interface].

wherein the control circuit is configured to: present simultaneously, via the first, second, third, and fourth display and for a given patient, a plurality of workspaces that correspond to applications; See, Ahmed, at FIG. 13 and FIG. 15, Pars., [0233], [0164], [0177]: 

Ahmed teaches a medical diagnostic collaboration system includes a collaboration server connected to a network, see, FIG. 1, at 112, which is connected to an interface circuit [interface circuit interpreted to mean control circuit], see, FIG. 19, at 1920, and Par., [0233], which is connected [connected to mean operably coupled] to the first viewer, see, FIG. 13, at 1316, [first viewer interpreted to mean the first display ], a second viewer, see, FIG. 13, at 1320, [second viewer interpreted to mean second display], and a third viewer, see, FIG. 13, at 1324, [third viewer interpreted to mean a third display] and the “N” device [“N” device interpreted to mean a fourth device] having a fourth viewer [fourth display], where, “N” devices can interactively share a viewer session across viewports [viewports interpreted to mean a plurality of workspaces] of each of the devices facilitating synchronization [synchronization interpreted to mean present simultaneously] of their sessions, session/screen synchronization of viewers [displays]. See, Par., [0164], for a given patient, where, Ahmed, also, teaches the collaboration server receives a context object from the first device describing the current state of the first viewer [first display] of the first device a given patient] of the study [study interpreted to mean applications] that is open on the first device, where Ahmed, also, teaches study information including patient data [patient data], exam data, and medical images associated with the study.

wherein the workspaces are using patient data from the data store for the given patient; See, Ahmed, at FIGS. 7, 13 and 19, Pars., [0182], [0117], [0118], [0119]:   

Ahmed teaches the viewports [workspaces] using patient data [patient data] and exam data retrieved from a database [data store] and images associated with the study and or patient, see, Par., [0182], and obtained from the data base [data store], see, FIG. 7, at 722,  Par.,[0113],  are loaded onto the viewers [first display] of the first device, see, Par., [0117], and, similarly, the second device has a second user interface including a second viewer [second display], see, Par., [0118].

Ahmed does not teach the following limitations, however, Allison does teach the following limitations: 

workspaces that each correspond to a different one of the radiation treatment applications; See, Allison, at FIGS. 2 and 6A, Pars., [0026], [0029], [0047]:

Allison teaches a radiation treatment display showing actual dose isocontours, second actual dose isocontours, planned dose isocontours, see, Par., [0029], where the dose isocontour represents a given dose percentage (e.g., 60%, 70%, 80%, etc.) of a specified prescription dose for the target region, see,  Par., [0026], [actual dose isocontour, second actual dose isocontour, and planned dose isocontour,  collectively, interpreted to mean a different one of the radiation treatment applications] that correspond [correspond] to a target region within a workspace, see , FIG. 2 in relation to FIG. 6A, at 20, 142, 144,  Par., [0029], of a patient, see, FIG. 2, Par., [0029], where Allison, also, teaches multiple workspaces [multiple workspaces interpreted to mean at least two workspaces may be defined for different portions of a patient and defined for treating a target patient including spatial nodes, see, see, Par., [0047].  

It would be obvious to one having ordinary skilled in the art of radiation treatment planning at the effective filing date to modify the medical diagnostic collaboration system, as taught by Ahmed, to include each of the workspaces correspond to a different one of the radiation treatment applications, as taught by Allison, with the motivation of providing a method to provide conformity of the radiation as to the degree to which the radiation dose matches or conforms to the shape and extent of the target region in order to avoid damage to adjacent critical structures. See, Allison, at Par., [0028]. 

Regarding Claims 4 and 13: 
       
       Ahmed and Allison, in combination, teach all of the limitations of Claims 1 and Claim 10.
       Allison, further, teaches the following limitations: 

the plurality of different radiation treatment applications include a radiation prescription application and a contouring application.  See, Allison, at Pars., [0026], [0028]: 

Allison teaches the plurality of different radiation treatment applications, as discussed above, in Claims 1, 3 and 11,  include the generation of a target region contour [target region contour interpreted to mean contouring application] and generates a dose isocontour for the target region which represents a specified prescription [prescription application], see, Par., [0026]; and conformity of the dose as a measure of the amount of the prescription [prescription application] within a target region, see, Par., [0028]. 

It would be obvious to one having ordinary skilled in the art of radiation treatment planning at the effective filing date to modify the medical diagnostic collaboration system, as taught by Ahmed, to include the plurality of different radiation treatment applications to include a radiation prescription and a contouring application, as taught by Allison,  with the motivation of providing a target region contour and a radiation prescription application that provides see, Par., [0027], and conformality is the degree to which the radiation dose matches to the shape of the target region, e.g., tumor, to avoid damage to the adjacent critical structures, see, Allison, at Par., [0028]. 

Regarding Claims 6 and 15: 
       
       Ahmed and Allison, in combination, teach all of the limitations of Claim 1 and Claim 10.
       Ahmed, further, teaches the following limitations: 

present[ing], via the first user input interface, a bookmark recall opportunity; See, Ahmed, at FIG. 12, Pars., [0125], [0157], [0241]: 
Ahmed teaches, via the first device including a first user interface [first user interface] includes one or more input devices [input devices interpreted to mean first user input interface], see, FIG. 19, at 1922, and Par., [0241], e.g., a keyboard, see, Par., [0234], where the viewer assigns the bookmark [bookmark] a bookmark identifier [bookmark identifier to mean a bookmark recall opportunity] such that the bookmark [bookmark] can be retrieved. see, Pars., [0125], [0157].
such that a user of the apparatus can selectively recall a bookmark to thereby present, via the first display, the captured present state for both of the at least two workspaces that correspond to the captured bookmark.  See, Ahmed, at FIG. 12, Pars., [0154], [0157],

Ahmed teaches that a user of the apparatus of the first device which includes the first viewer [first viewer interpreted to mean a first display] can use a bookmark identifier to fetch a bookmark [using a bookmark identifier to fetch a bookmark interpreted to mean selectively recall], see, FIG. 12, at 1218, and passes the bookmark identifier, see, FIG. 12, at 1220, and Par., [0154], to the second device where the bookmark is retrieved [recall] by the bookmark identifier [bookmark identifier interpreted to include correspond to the captured bookmark], see, Par., [0157],  and the native viewer function of the first viewer [first display], as discussed first display] includes a native function for bookmark creation (or “Smartlink”), see, Par., [0108), and, see, Par., [0119], and FIG. 8, at 804, to inject the provided bookmark payload, see, FIG. 1220, Par., [0159], such that the “Smartlink” facilitates sharing a “snapshot” of a current state [present state] of a viewport [viewport interpreted to include the at least two workspaces], see, Claims 1 and 10, for discussion on viewports and workspaces] of a first user with a second user. This is accomplished by creating a bookmark [bookmark] describing the current state [present state] of a viewport [at least two workspaces] of the first user in connection with a procedure or study identifier, and sending the bookmark to the second user as a Smartlink request, see, Par., [0108], and, thus, the study [at least two workspaces] as displayed on the first viewer [first display] of the first device is replicated [replicated to mean thereby present] in the same state on the second viewer of the second device, see, Par., [0160].  

Claims 5, 7, 14 and 16 are rejected under 35 U.S.C. § 103 over  Ahmed, (US  
2017/0195377), (hereinafter, “Ahmed”) in view of Allison, (US 2008/0002811), (hereinafter,  “Allison”) in  view of Babu, et.al., (US 2005/0049500), (hereinafter, “Babu”). 

Regarding Claims 5 and 14: 

       Ahmed and Allison, in combination, teaches all of the limitations of Claim 1 and Claim 10.
Ahmed and Allison, in combination, does not teach the following limitations, however, Babu does teach the following limitations: 

the control circuit is further configured to include with the bookmark capture opportunity an automatic capture of a thumbnail image representing the present state for both of the at least two workspaces.  See, Babu, at FIG. 2, Pars., [0033], [0034], [0038]:

Babu teaches the bookmark function [bookmark function interpreted to mean bookmark capture function] is configured to operate with the processor [processor interpreted to mean the control circuit] to automatically save [automatically capture] the current viewing the present state] of the source image data, see, Par., [0033]; such that the bookmark [bookmark]  is saved to a specific 2D or 3D snapshot, see, FIG. 2, at 208, of the 2D image rendered under the current viewing configuration is also stored with the bookmark [bookmark]. This 2D image may be used to identify the bookmark [bookmark], such as a “thumbnail” image [thumbnail image], or may be used to view the bookmark [bookmark] on an imaging system, where, Babu, also, teaches a snapshot, is an image or sequence of images that is a capture of the image as currently [present state] visually represented on a 2D display [image as currently visually represented on a 2D display interpreted to include the at least two workspaces] coupled with the imaging system, see, Par., [0018]. 

It would be obvious to one having ordinary skilled in the art of radiation treatment planning at the effective filing date to modify the medical diagnostic collaboration system including the bookmark capture opportunity, and the radiation treatment plan, as taught by Ahmed and Allison, in combination, to include the automatic capture of a thumbnail image of the present state of both of the at least two workspaces, at taught by Babu, with the motivation to provide a method where the 2D image may be used to identify the bookmark such, as the thumbnail image, or to view the bookmark on an imaging system when the source image date is otherwise unavailable.  See, Babu, at Par., [0034]. 

Regarding Claims 7 and 16: 

       Ahmed and Allison, in combination, teach all of the limitations of Claims 1, 6, 10 and 15.
       Ahmed, further, teaches the following limitations: 

respond [responding] to assertion of the bookmark recall opportunity by driving the radiation treatment applications that correspond to the at least two workspaces to a precise state, using patient data for the given patient, that corresponds to the captured present state following assertion of the bookmark recall opportunity;  See, Ahmed, at FIG. 12, Pars. [0024], [0037], [0248], [0062]:  

the bookmark recall opportunity] including the bookmark identifier, see, FIG. 12, at 1216, and providing the bookmark and bookmark identifier from the first device to the second device, the bookmark identifier enabling access [enabling access interpreted to mean driving] to context information including the medical study [medical study interpreted to mean applications], see, FIG. 12, at 1218,  and a snapshot of a current state [current state interpreted to mean capture present state] of a viewport [viewport interpreted to include at least two workspaces], see, FIG. 11, at 938, viewport including at least four workspace,  of the first device including a description of a discrete state [precise state] of the first medical study [applications], see, Par. [0248], using patient data for the given patient where Ahmed, also, teaches a study identifier and study information includes a particular study for a patient including an image or series of images and a workflow associated with the study, see, Par., [0062].

Ahmed does not teach the following limitations, however, Allison does teach the following limitations: 

radiation treatment applications that correspond to the at least two workspaces; See, Allison, at FIG. 2, Par., [0029]

Allison teaches a radiation treatment display showing actual dose isocontours, second actual dose isocontours, planned dose isocontours, see, Par., [0029], where the dose isocontour represents a given dose percentage (e.g., 60%, 70%, 80%, etc.) of a specified prescription dose for the target region, see,  Par., [0026], [actual dose isocontour, second actual dose isocontour, and planned dose isocontour,  [collectively, interpreted to mean radiation treatment applications] that correspond to a target region within a workspace, see , FIG. 2 in relation to FIG. 6A, at 20, 142, 144,  Par., [0029], of a patient, see, FIG. 2, Par., [0029], where Allison, also, teaches multiple workspaces [multiple workspaces interpreted to mean at least two workspaces may be defined for different portions of a patient and defined for treating a target patient including spatial nodes, see, FIG. 6A, at 142 and 144,  at which a radiation source is applied to a target region, see, Par., [0047].  

such that a user of the apparatus can selectively edit inputs to a selected one of the radiation treatment applications. See, Claim 15, Par., [0041]:

Allison teaches a treatment delivery modification can selectively modify [modify interpreted to mean edit] inputs during the treatment delivery based on, for example, changing one or more treatment plan parameters, for example, see at least, Claim 18; modifying [edit] the subsequent portion of the radiation treatment [radiation treatment applications] comprises modifying [edit] a current session of the radiation treatment, see, Claim 3; modifying [edit] the current session of the radiation treatment [radiation treatment applications] comprises terminating the treatment session, see, Claim 4. 

It would be obvious to one having ordinary skilled in the art of radiation treatment planning at the effective filing date to modify the medical diagnostic collaboration system, as taught by Ahmed, to include radiation treatment applications that correspond to the at least two workspaces; such that a user of the apparatus can selectively edit inputs to a selected one of the radiation treatment applications, as taught by Allison, with the motivation of providing of providing a method to provide conformity of the radiation as to the degree to which the radiation dose matches or conforms to the shape and extent of the target region in order to avoid damage to adjacent critical structures, see, Allison, at Par., [0028], and, the treatment delivery system may adjust the intensity of the radiation beam in subsequent treatment positions to optimize the delivered dose relative to the treatment plan, see, Allison, at [0040].
Ahmed and Allison, in combination, does not teach the following limitations, however, Babu does teach the following limitations: 
such that a user of the apparatus can selectively edit inputs following assertion of the bookmark recall opportunity.   See, Babu, at Pars., [0037], [0042]: 

Babu teaches once a bookmark has been saved the user [user] of the system [apparatus] via the bookmark function [bookmark function interpreted to mean the bookmark recall opportunity] may retrieve that bookmark [retrieve that bookmark interpreted to mean selectively], and the bookmark function then applies the bookmark by replaying the captured system inputs, see, Par., [0037], and with the bookmark function can selectively edit [edit] stored captured inputs and edit those inputs to effect changes when the bookmark is played back, see, Par., [0042].

It would be obvious to one having ordinary skilled in the art of radiation treatment planning at the effective filing date to modify the medical diagnostic collaboration system, the  radiation prescription and contouring application, and edit inputs to a selected one of the radiation treatment applications, as taught by Ahmed and Allison, in combination, to include selective edit inputs following assertion of the bookmark recall opportunity, as taught by Babu, with the motivation of providing to the user a method to edit stored inputs to effect changes when the bookmark is played back, and to  remove redundant or irrelevant system inputs and optimize the sequence of captured system inputs. See, Babu, at Par., [0042]. 

Claims 8 and 17 are rejected under 35 U.S.C. § 103 over  Ahmed, (US 2017/0195377), 
(hereinafter, “Ahmed”) in view of Allison, (US 2008/0002811), (hereinafter, “Allison”) in    
view of Zeiger, et.al, (US 8860717), (hereinafter, “Zeiger”). 

Regarding Claims 8 and 17: 
       
       Ahmed and Allison, in combination, teach all of the limitations of Claims 1, 6, 10 and 15.
       Ahmed and Allison, in combination, do not teach the following limitations, however, Zeiger, does  
       teach the following limitations: 

the control circuit is further configured to: forward a captured bookmark via email.  See,  
Zeiger, at Col. 14, lines, 48 – 54: See, Zeiger, at Col, 14, lines 24 – 28, 30 – 35:

Zeiger, also, teaches the servers [servers interpreted to mean the control circuit] are configured to allow accessibility of the bookmarks [captured bookmark], see, Col. 9, lines 6 – 12,  where the bookmark [captured bookmark] can be shared [shared interpreted to mean forwarded] by sending a link to the URL to another user through an e-mail [e-mail]. See, Zeiger, at Col. 14, lines 48 – 54. 

It would be obvious to one having ordinary skilled in the art of radiation treatment planning at the effective filing date to modify the medical diagnostic collaboration system, and a bookmark recall opportunity, as taught by Ahmed and Allison, in combination, to include the configuration to forward a captured bookmark via e-mail, as taught by Zeiger, with the motivation of providing that the bookmark be shared with another user by sending the bookmark link in an e-mail such that when the other user loads the shared bookmark the other user will see the same view as seen by the user who shared the bookmark. See, Zeiger, at Col., [14], lines 48 – 53. 

Response to Arguments
Applicant’s arguments from the response filed on 12/10/2020 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) the 35 U.S.C. 112 rejections should be withdrawn in view of the arguments. 
	The rejections are withdrawn. 

In the remarks, Applicant argues in substance that (2) the 35 U.S.C. 101 rejections should be withdrawn in view of the amendments to include the subject matter of claims 9 and 18, and the arguments with regard thereto. 
	The rejections are withdrawn in view of the amendments and arguments. 

In the remarks, Applicant argues in substance that (3) the 35 U.S.C. 103 rejections should be withdrawn because the claim teaches the limitation “[presenting] simultaneously, via the first display and for a given patient, at least two workspaces that each correspond to a different one of the radiation 
	The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
	The arguments appear to state that the rejection does not rely on Ahmed and instead relies upon Allison to teach the limitation in full, but this is not the case. The rejection is clear that the limitation in question is taught by a combination of Ahmed and Allison. 
	Ahmed teaches the diagnostic collaboration tools include workspaces, [meets the claimed workspaces], and viewers [meets the claimed displays], where the viewer [meets the first display] of the first device can display medical images, for example on one or more viewports [viewports interpreted to include at least two workspaces]. Ahmed, at FIG. 7, at 714, depicts the first viewer [first display] including four viewports [workspaces] presented simultaneously. The Applicants describe “workspaces” in the Specification, see, Par., [0030] as: “a first such display can be partitioned into two workspaces that simultaneously present, content…”). Ahmed teaches the first viewer [first display] for a patient using a patient identifier, which is interpreted to meet a given patient, for the study. Ahmed teaches that the viewer [first display] can display medical images on one or more viewports [viewports interpreted to meet at least two or more workspaces], and depicts four viewports [workspaces] with medical images. Ahmed also teaches a viewport hanging protocol directs the computer to place a plurality of images in multiple screen and/or viewports [which meets at least two workspaces] on a viewer [first display], that each correspond [correspond] to study applications] including patient data [patient data], exam data, and medical images associated with the study, obtained from the data base [data store], which retrieves the study from a database [data store] and passes the study to the imaging desk top and  viewer [first display]. Hence, contrary to the arguments, Ahmed is relied upon to teach most of the limitation in question, and in particular, the argued workspaces. 
	What Ahmed failed to teach was that the workspaces, or viewports, “each correspond to a different one of the radiation treatment applications”, as claimed. Allison was brought in to teach this feature.
	Allison teaches a radiation treatment display showing actual dose isocontours, second actual dose isocontours, and planned dose isocontours, where the dose isocontour represents a given dose percentage (e.g., 60%, 70%, 80%, etc.) of a specified prescription dose for the target region. The actual dose isocontour, second actual dose isocontour, and planned dose isocontour meet the different radiation treatment applications that correspond to a target region within a workspace. Allison also teaches multiple workspaces which are interpreted to mean at least two workspaces which may be defined for different portions of a patient and which are defined for treating a target patient including spatial nodes, at which a radiation source is applied to a target region. Hence, Allison is not relied upon to teach the claimed “workspaces” as reserved space on a display (and which was previously and clearly met by the viewports of Ahmed), and is instead concerned with the correspondence between treatment applications and target regions, which happen to align with a node set within a physical “workspace”. This is of course included because both the claims and the art are concerned with administering therapeutic radiation to a patient. 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A SOREY/Primary Examiner, Art Unit 3626